Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald R. Palladino on May 5, 2022.

Amend claims 1, 15, and 16 as follows.

Within line 8 of claim 1, immediately after “calculated”, delete the word, “weight”, and insert in its place --- mass ---.

Within the last line of claim 1, immediately after “solvent”, delete the word, “used”, and insert in its place --- in step (i) ---.

Within line 3 of claims 15 and 16, immediately after “solvent”, delete the word, “used”, and insert in its place --- in step (i) ---.

Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765